Name: Commission Regulation (EEC) No 2246/93 of 10 August 1993 opening a sale by individual invitation to tender for the export of alcohol of vinous origin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 93 Official Journal of the European Communities No L 201 /5 COMMISSION REGULATION (EEC) No 2246/93 of 10 August 1993 opening a sale by individual invitation to tender for the export of alcohol of vinous origin and securities under this invitation to tender into the national currencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as amended by Regulation (EEC) No 2192/93 C*), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas substantial quantities of non-rectified alcohol comprising by-products from the manufacture of neutral alcohol of vinous origin are stored in France and Italy ; whereas, on account of the cost of storage of such alcohol , an individual invitation to tender should be opened to dispose of it ; Whereas, on account of the high methanol content and acidity of such alcohol, direct dehydration is impossible ; whereas, as a consequence, sales to the countries covered by the Caribbean basin initiative for end use as motor fuel would be uneconomical ; Whereas a sale should be organized for export with a view to such alcohol being used for industrial purposes re ­ quiring rectification twice over ; Whereas a performance security and a system of specific controls should ensure that the market for alcohol and spirituous beverages is not disturbed ; Whereas the operative events for the agricultural conver ­ sion rates described in Commission Regulation (EEC) No 2192/93 should be applied to convert the payments HAS ADOPTED THIS REGULATION : Article 1 1 . A sale by individual invitation to tender No 98/93 shall be held of a total quantity of 50 000 hectolitres of alcohol at 100 % vol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and comprising by-products from the manu ­ facture of neutral alcohol of vinous origin . 2. The alcohol put up for sale :  shall be for export outside the European Economic Community to the Maghreb countries (Morocco, Algeria and Tunisia),  must be rectified in the Community,  must be used in the abovementioned countries solely for industrial purposes and/or in the cosmetics and/or pharmaceutical industries ; use in the manufacture of spirituous beverages or vinegar shall be strictly pro ­ hibited. Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol in each vat, the alco ­ holic strength of the alcohol and certain specific condi ­ tions are given in the Annex hereto . Article 3 The sale shall take place in accordance with Regulation (EEC) No 377/93 , and in particular Articles 10 to 18 and 30 to 38 thereof. However :  to be admissible, tenders must specify the exact use to which the alcohol is to be put,  notwithstanding Article 16 ( 1 ) of Regulation (EEC) No 377/93, the Commission may decide, in accord ­ ance with the procedure referred to in Article 83 of Regulation (EEC) No 822/87, on the basis of the tenders submitted and, where applicable, the type of end use planned, to award a contract or to take no action in respect of tenders received, (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 154, 25 . 6 . 1993, p . 39 . 0 OJ No L 346, 15 . 12. 1988 , p. 7. (4) OJ No L 43, 20. 2 . 1993, p. 6 . 0 OJ No L 196, 5 . 8 . 1993, p. 19 . No L 201 /6 Official Journal of the European Communities 11 . 8 . 93  the alcohol must have been completely used within two years from the date of removal of the first batch ,  the alcohol may only be removed after the place of end use has been indicated, after the successful tenderer has provided an undertaking to observe that destination and after the end users of the alcohol have provided binding undertakings specifying that the alcohol will be used solely for the specified purposes in the third countries concerned. Article 4 Notwithstanding Article 34 (2) of Regulation (EEC) No 377/93, the alcohol removed shall be deemed to have been totally used for the purposes laid down if :  the proof of arrival at destination of the rectified alcohol and proof that it has been used for the purposes laid down have been provided,  reasons are given for losses of alcohol during opera ­ tions to rectify non-rectified alcohol,  the by-products of rectification are destroyed under the supervision of the competent inspection agency. Article 5 Commission Regulation (EEC) No 3002/92 (') and Regu ­ lation (EEC) No 2220/85 (2) shall apply save as otherwise provided for herein . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 301 , 17. 10 . 1992, p . 17. 0 OJ No L 205, 3 . 8 . 1985, p. 5. 11 . 8 . 93 Official Journal of the European Communities No L 201 /7 ANNEX INDIVIDUAL INVITATION TO TENDER No 98/93 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE Deulep 30800  Saint-Gilles -du-Gard 13 060 35 Off flavour + 92 ° Soterm 39, av. G.-Brassens 1 3230  Port-Saint ­ Louis-du-Rhone 20 920 35 Off flavour + 92 ° Longuefuye 53200  Chateau ­ Gonthier 16 020 35 Off flavour + 92 ° Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in national currency, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol Evidence relating to the destination and use of the alcohol is to be obtained in particular by an international security company and transmitted to the intervention agency concerned . The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi , B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties , 130 rue de la Loi, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 96/93 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an enve ­ lope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 1 September 1993 . No L 201 /8 Official Journal of the European Communities 11 . 8 . 93 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 98/93 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 1 00 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and in Article 3 of this Regulation . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle , avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . 57 51 03 03 ; telex : 572 025 ; fax : 57 25 07 25). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 60 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question .